Citation Nr: 0818252	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for hidradenitis suppurativa, left axilla, 
postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to April 
1993.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In January 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence and afford the veteran a medical 
examination.  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

When this case was previously before the Board, it included 
the issue of whether service connection was warranted for 
right axilla hidradenitis suppurativa.  In a rating decision 
dated in November 2007, the RO granted service connection for 
that disability and assigned an evaluation of 10 percent 
disabling, effective in July 2002.  That action by the RO 
resolved the issue previously perfected to the Board.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The record is absent for evidence that the veteran has 
appealed any aspect of the decision that granted service-
connected for right axilla hidradenitis suppurativa.  Her 
appeal period does not expire until one year from the date 
that the November 2007 rating decision was mailed to her.  As 
she has not perfected an appeal of that decision to the 
Board, there is no issue currently before the Board with 
regard to her right axilla hidradenitis suppurativa.  


FINDING OF FACT

The veteran's hidradenitis suppurativa of the left axilla 
results in scars with underlying soft tissue damage in an 
area exceeding 77 sq. cm. but not exceeding 465 sq. cm.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent disabling, but 
no higher, for hidradenitis suppurativa, left axilla, 
postoperative, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.118 
Diagnostic Codes 7804 (2002), 7801 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Service connection was established for sebaceous cyst, left 
axilla, post operative, in an October 1993 rating decision.  
At that time, the RO assigned a noncompensable evaluation and 
that rating remained in place until the veteran filed her 
current claim in August 2002.  The RO subsequently increased 
the evaluation for this disability to 10 percent disabling, 
effective the date of claim in August 2001 and 
recharacterized the disability as hidradenitis suppurativa, 
left axilla.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Changes were made to the Schedule for Rating Disabilities for 
disabilities of the skin effective August 30, 2002.  The 
veteran filed her claim, from which this appeal arises, prior 
to that date.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Neither the old or new rating criteria specifically address 
hidradenitis suppurativa.  Where the particular disability 
for which the veteran has been service connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic codes 
addressing general skin disabilities provide some guidance in 
selecting the proper criteria.  Under the old rating 
criteria, the rater was directed to rate benign new growths 
of the skin either as eczema, under Diagnostic Code 7806, or 
as scars under Diagnostic Codes 7800 - 7805, as applicable.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2001).  Similarly, 
under the new rating criteria the rater is directed to rate 
infections of the skin not listed elsewhere either according 
to the criteria for dermatitis, under Diagnostic Code 7806, 
or according to the criteria for scars or disfigurement, 
under Diagnostic Code 7800 - 7805, depending on the primary 
disability.  

A January 2007 VA examination report indicates that the 
veteran's hidradenitis suppurativa results in sinus 
formation.  The veteran has consistently complained of and 
demonstrated pain resulting from this disability.  Hence, the 
Board finds that her hidradenitis suppurativa is not 
superficial, but rather results in damage to underlying 
underlying soft tissue and the primary manifestation of this 
disability is something other than eczema or psoriasis.  Th 
most appropriate criteria for rating this disability is found 
in the revised Diagnostic Code 7801, for deep scars or scars 
that limit motion. 

Prior to August 30, 2002, there were no more appropriate 
criteria than the criteria found in Diagnostic Code 7804, for 
painful superficial scars.  So that the veteran understands 
the basis for her rating, the criteria under these diagnostic 
codes is included in the following paragraphs.  

Prior to August 30, 2002, a noncompensable evaluation was 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 10 
percent rating was assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Id.  Eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement was 
assigned a 30 percent rating.  Id.  A 50 percent evaluation 
required that the condition be productive of ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  Id.

Effective from August 30, 2002, ratings for dermatitis 
depend, in part, on the percentage of skin affected.  A 
rating of 10 percent is warranted where at least 5 percent, 
but less than 20 percent of the entire body or where at least 
5 percent, but less than 20 percent of exposed areas are 
affected, or; where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

A 30 percent rating is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 
twelve month period.  Id.  A rating of 60 percent is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve month period.  Id.

Prior to August 30, 2002, superficial scars of other than the 
head, face, or neck were rated as 10 percent disabling if 
poorly nourished with repeated ulceration, or if tender and 
painful on objective demonstration; or were rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

Effective August 30, 2002, scars, other than the head, face, 
or neck, that are deep or that cause limited motion are rated 
10 percent disabling if involving an area or areas exceeding 
6 square inches (39 sq. cm.); 20 percent disabling if 
involving an area or areas exceeding 12 square inches (77 sq. 
cm.); 30 percent disabling if involving an area or areas 
exceeding 72 square inches (465 sq. cm.); and 40 percent 
disabling if involving an area or areas exceeding 144 square 
inches (929 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2007).  

Note (1) to Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Id.  Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.  Id.  

Effective since August 30, 2002, a maximum rating of 10 
percent disabling is available for scars other than of the 
head, face or neck, that are superficial and do not cause 
limited motion (Diagnostic Code 7802), superficial and 
unstable (Diagnostic Code 7803), or superficial and painful 
on examination (Diagnostic Code 7804).  38 C.F.R. § 4.118 
(2007).  

In October 2002, the veteran underwent VA examination of her 
skin.  Physical examination revealed a satisfactorily healed 
scar with normal tissue in the base of the left axilla.  
There was no evidence of tenderness although the veteran 
reported movement of her arm caused pain in the biceps and 
lateral chest wall.  Range of motion of the veteran's 
shoulder was not measured as she would not permit the 
examiner to elevate her arm above the horizontal.  

The examiner commented that, under casual observation, the 
veteran's rotation of the shoulder seemed normal and that her 
complaints of pain were inconsistent with physical findings.  

This examination report is evidence against a higher rating 
for the veteran's hidradenitis suppurativa of the left 
axilla.  Indeed, the examiner's comments raise the issue of 
the extent of the veteran's pain on motion.  Additionally, 
this report indicates that the skin of the veteran's left 
axilla was essentially normal.  

However, the October 2002 examination is of limited probative 
value.  There is no indication that the examiner reviewed the 
veteran's claims file.  Because the examiner commented only 
on approximate dates of previous surgeries, as provided by 
the veteran, in all likelihood he did not review her claims 
file.  This is particularly damaging to the probity of the 
report because at that time the claims file contained 
detailed operative reports of surgery for her hidradenitis 
suppurativa of the left axilla.  

VA again afforded the veteran a VA examination in January 
2007.  This included examination of all areas affected by her 
hidradenitis suppurativa, including her left axilla, right 
axilla, and groin.  The examiner commented that the 
examination was limited by the veteran's inability to raise 
her arms due to pain.  She also reported that the veteran 
winced markedly on palpation of the scarred area.  
Additionally, the examiner stated that it was very difficult 
to appreciate the extent of the scarring and that she could 
not determine if there was actual contracture of the skin 
from the extensive scarring.  The examiner described a 15 cm. 
by 3.5 cm. hyperpigmented, curvilinear scar of the left 
axilla with some atrophy compared to the surrounding tissue.  
She also stated that surrounding the scar were additional 
areas of abnormal skin and evidence of sinus tract formation.  

A history provided by the January 2007 examiner indicates 
that the veteran has undergone surgery to treat this 
disability, including multiple incisions, drainage, and skin 
grafts.  Pharmaceutical treatment has involved both 
antibiotics and pain medication.  In contrast to the October 
2002 examiner, the January 2007 examiner stated that she had 
reviewed the veteran's claims file.  

This history is supported by February 1997 and February 2000 
operative reports from National Park Medical Center and 
Jefferson Regional Medical Center, respectively.  The 
February 1997 operative report indicated that an area of 10 
cm. by 15 cm. of abnormal skin and subcutaneous tissue was 
excised and replaced with a skin graft.  

Based on the January 2007 VA examination report, it is clear 
that the veteran has painful scarring of the left axilla due 
to her hidradenitis suppurativa.  Also clear from the 
examiner's finding of sinus tract formation is that the 
veteran's hidradenitis suppurativa results in underlying soft 
tissue damage, and, hence, is best analogized to deep scars.  

The examiner reported a 15 cm. by 3.5 cm. scar; an area of 
just less than 53 sq. cm.  However, she also indicated sinus 
formation and an inability to fully appreciate the extent of 
the scarring.  This raises the question of how much area of 
the veteran's left axilla is affected by her hidradenitis 
suppurativa, important here because the rating assigned for 
painful scars is determined by the amount of area involved.  

Informing the January 2007 opinion is the February 1997 
operative report from the National Park Medical Center.  That 
report indicated an affected area of 10 cm. by 15 cm. or 150 
square cm.  As the breakpoint that determines whether a 10 
percent rating or a 20 percent rating is appropriate is 78 
square cm., the Board finds that the information provided by 
the February 1997 operative report and the January 2007 VA 
opinion, particularly with regard to sinus formation and skin 
damage around the scar, raises reasonable doubt as to whether 
the area of the veteran's left axilla from which painful 
motion arises due to her hidradenitis suppurativa exceeds 78 
square cm.  

Resolving this doubt in favor of the veteran, the Board finds 
that a 20 percent rating under the revised 38 C.F.R. §4.118, 
Diagnostic Code 7804, is warranted.  

The criteria for a greater rating under that Diagnostic Code 
requires an affected area of greater than 465 square cm.  All 
evidence of record, as described above, is against a finding 
that the area of the veteran's left axilla affected by her 
hidradenitis suppurativa even approaches 465 square cm.  
Hence, a rating higher than 20 percent disabling under the 
revised 38 C.F.R. §4.118, Diagnostic Code 7804 is not clearly 
warranted.  

Evidence that the veteran's hidradenitis suppurativa of the 
left axilla satisfies this criteria is found prior to when 
she filed her current claim.  The 1997 operative report 
indicated the 150 square cm. of affected area and that 
subcutaneous tissue was affected.  The 2007 examination 
report indicates that her hidradenitis suppurativa of the 
left axilla continues to result in underlying soft tissue 
damage.  Whether this damage was corrected by the 1997 
surgery and has simply reoccurred is not an indication that 
her rating should be time limited to the findings of the 2007 
examination.  Rather, viewing the evidence as a whole, the 
Board is left with the impression that an area greater than 
77 square cm. but less than 478 square cm. of her left 
axilla, including underlying soft tissue, is chronically 
damaged by this service-connected disorder.  Hence, the 20 
percent rating is appropriate from the date of the change to 
the regulations, August 30, 2002.  Prior to that date, 
regulations provide for no higher than the 10 percent rating 
already assigned.  

In summary, application of reasonable doubt to this case 
requires that the veteran's claim be granted, to the extent 
of an increase from 10 percent disabling to 20 percent 
disabling, for her service-connected hidradenitis suppurativa 
of the left axilla.  The preponderance of medical evidence of 
record is against granting a rating higher than 20 percent 
under the schedular criteria.  As to limiting the rating to 
no more than 20 percent the evidence is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was partially satisfied by way 
of a letter sent to the veteran in September 2002, prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in her 
possession, to the RO.  

Although the September 2002 letter informed the veteran of 
the types of evidence that could substantiate her claim for 
an increased rating, the letter informed her only that in 
order to grant her claim, the evidence need to show that her 
condition had gotten worse.  Thus that letter did not conform 
to the requirements as explained by the Court some 5 years 
later in Vazquez-Flores.  Nor did that letter provide notice 
with regard to assignment of effective dates.  In short, VA's 
duty under the VCAA was not satisfied prior to the initial 
adjudication by the RO, as far as assignment of disability 
ratings and effective dates.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in July 2006 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim for a 
higher rating.  She was informed that disability ratings are 
assigned based on application of the schedule found in title 
38 of the Code of Federal Regulations, Part 4.  This is 
equivalent to stating that disability ratings are assigned by 
application of diagnostic codes.  This letter told her that 
the assigned rating could be from 0 percent to as much as 100 
percent.  She was told to submit evidence from employers as 
well as statements from persons who had witnessed how she was 
affected by her disability.  This is notice that her rating 
would depend on how her disability affected her employment 
and daily life.  This letter also provided examples of the 
kinds of evidence that could substantiate her claim.  She was 
similarly informed as to how VA assigns effective dates.  
Finally, the letter again asked the veteran to submit 
information or evidence in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in September 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Vazquez-Flores, the Court stated that the need to provide 
general notice of a requirement for specific measurements or 
test results, for a higher rating, was determined by whether 
the Diagnostic Code under which the veteran's disability was 
rated contained such a requirement.  Vazquez-Flores 22 Vet. 
App. at 44 (2008).  Although the Board has evaluated the 
veteran's disability based on criteria that include 
measurements, at the time she submitted her claim for an 
increased rating, the veteran's disability was evaluated 
under a diagnostic code that does not include measurements or 
test results.  See 38 C.F.R. § 4.118 Diagnostic Code 7804 
(2002 & 2007).  The RO applied those criteria throughout the 
claims and appeals process.  Hence, there was no duty to 
provide the veteran with more extensive notice than was 
provided in the July 2006 letter.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Either submitted by the veteran or 
obtained with VA's assistance, are private medical records 
from the Pinnacle Physicians Group; "M.S.", M.D.; Jefferson 
Regional Medical Center; "K.B.", M.D.; and the National 
Park Medical Center.  VA medical examinations were afforded 
the veteran in October 2002 and January 2007. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

A 20 percent disability rating is granted, effective from 
August 30, 2002, for hidradenitis suppurativa, left axilla, 
postoperative, subject to the laws and regulations governing 
the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


